 1    RICHARD I. DREITZER, ESQ.
      Nevada Bar No. 6626
 2    E-mail: Richard.Dreitzer@wilsonelser.com
      JONATHAN C. PATTILLO, ESQ.
 3    Nevada Bar No. 13929
      E-mail: Jonathan.Pattillo@wilsonelser.com
 4    WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
      300 South Fourth Street, 11th Floor
 5    Las Vegas, Nevada 89101-6014
      Telephone: (702) 727-1400
 6    Facsimile: (702) 727-7401
      Attorneys for Defendant
 7    MEDICAL DATA SYSTEMS, INC.

 8                                 UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10    Leon Harris                                      Case No.: 2:19-cv-00219-APG-VCF
11                   Plaintiff,
12    vs.                                                Stipulation To Extend Defendants’ Time
                                                         to Respond to Plaintiff’s Complaint
13    Medical Data Systems, Inc. D/B/A Medical
      Revenue Service
14
                     Defendants.
15

16            COMES NOW, Plaintiff Leon Harris, by and through his attorney of record, David Krieger,
17    Esq. of the law firm of Haines and Kriegerand Defendant Medical Data Systems, Inc., by and
18    through its counsel, Richard Dreitzer, Esq. and Jonathan Pattillo, Esq. of the law firm of Wilson
19    Elser Moskowitz Edelman & Dicker, LLP and hereby stipulate as follows:
20            ////
21            ////
22            ////
23            ////
24            ////
25            ////
26            ////
27            ////
28            ////


     1426156v.1
 1            1.    The parties wish for additional time to explore settlement possibilities and that the

 2    deadline for Medical Data Systems to answer or otherwise respond to Plaintiff’s Complaint (ECF

 3    No. 1) be extended to March 6, 2019.

 4
      Dated this 25th day of February, 2019              Dated this 25th day of February, 2019
 5

 6    WILSON ELSER MOSKOWITZ                             HAINES & KREIGER, LLC
      EDELMAN & DICKER, LLP
 7
     By: /s/Jonathan C. Pattillo                         By: /s/David Krieger
 8        RICHARD I. DREITZER, ESQ.                          DAVID KRIEGER, ESQ.
          Nevada Bar No. 6626                                Nevada Bar No. 9086
 9
          JONATHAN C. PATTILLO, ESQ.                         8985 S. Eastern Avenue, Suite 350
10        Nevada Bar No. 13929                               Henderson, Nevada 89123
          300 South Fourth Street, 11th Floor                Attorney for Plaintiff,
11        Las Vegas, Nevada 89101-6014                       Leon Harris Jr.
          Attorneys for Defendant,
12        Medical Data Systems, Inc.
13

14            This request is made in good faith and not for the purpose of delay.
15

16

17           Dated this 26th day of February, 2019
18

19                                                               IT IS SO ORDERED
20
                                                                 _______________________________
21
                                                                 UNITED STATES
22                                                               MAGISTRATE JUDGE

23

24

25

26

27

28
                                                       -2-
     1426156v.1
